        Case 1:20-cv-00511-SKO Document 26 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ANDRE KENNETH STUCKEY,                            Case No. 1:20-cv-00511-SKO (PC)

12                        Plaintiff,
                                                        ORDER DENYING MOTION TO CERTIFY
13            v.                                        CLASS ACTION AND RELATED
                                                        MOTIONS
14    NESTLE CORPORATION, et al.,
                                                        (Docs. 20-23)
15                        Defendants.
16

17          Plaintiff Andre Kenneth Stuckey is a state prisoner proceeding pro se and in forma

18   pauperis in this action. Plaintiff moves the Court to certify this case as a class action and for leave

19   to file a “class action complaint.” (Docs. 20, 22-23.)

20          A party requesting class certification must demonstrate that “(1) the class is so numerous

21   that joinder of all members is impracticable; (2) there are questions of law or fact common to the

22   class; (3) the claims or defenses of the representative parties are typical of the claims or defenses

23   of the class; and (4) the representative parties will fairly and adequately protect the interests of the

24   class.” Fed. R. Civ. P. 23(a).

25          Plaintiff, as a prisoner proceeding pro se, is unable to satisfy the above prerequisites. “It is

26   well established that pro se prisoner plaintiffs are unable to fairly represent and adequately

27   protect the interests of [a] class,” as required by Fed. R. Civ. P. 23(a)(4). Pickett v. Brown, No. C-

28   11-0445-TEH, 2011 WL 3954553, at *1 (N.D. Cal. 2011) (citations omitted); see also Gann v.
       Case 1:20-cv-00511-SKO Document 26 Filed 08/25/21 Page 2 of 2


 1   Valley State Prison, No. 1:19-cv-01797-GSA, 2020 WL 70077, at *2 (E.D. Cal. 2020) (citations

 2   omitted). “A litigant appearing in propria persona has no authority to represent anyone other than

 3   himself,” Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962) (citation omitted), and it “it is

 4   plain error to permit [an] imprisoned litigant who is unassisted by counsel to represent his fellow

 5   inmates in a class action,” Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975).

 6            Accordingly, Plaintiff’s motions to certify this case as class action and for leave to file a

 7   class action complaint (Docs. 20, 22-23) are DENIED. Additionally, Plaintiff’s motion for an

 8   extension of time to file a class action complaint (Doc. 21) is DENIED as moot.

 9
     IT IS SO ORDERED.
10

11   Dated:     August 25, 2021                                   /s/ Sheila K. Oberto                   .
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                          2
